EXHIBIT 10.3

AMENDMENT TO LOAN AGREEMENT

 

THIS AMENDMENT TO LOAN AGREEMENT is made as of August 15, 2008, by and between
EMERGENT BIODEFENSE OPERATIONS LANSING INC., a Michigan corporation, of Lansing,
Michigan ("Borrower"), and FIFTH THIRD BANK, a Michigan banking corporation,
having an office in Grand Rapids, Michigan ("Lender").

 

Borrower and Lender are parties to a Loan Agreement dated June 8, 2007, under
which Lender extended to Borrower a revolving line of credit ("Agreement"). They
want to amend the Agreement.

 

 

Borrower and Lender agree as follows:

 

1.         Section 1 of the Agreement is amended, effectively immediately, by
adding to it the following definitions:

 

 

“Credit Termination Date” means June 1, 2009.

 

 

“Letter of Credit” has the meaning specified in Section 3.1 of this Agreement.

 

 

“Letter of Credit Commitment” means $1,000,000.

 

2.         Effective immediately, Section 3 of the Agreement is amended in its
entirety to read as follows:

 

SECTION 3. REVOLVING LINE OF CREDIT.

 

3.1       Subject to satisfaction of the conditions precedent set forth in
Section 10 of this Agreement, and as long as there shall not have occurred a
Default or Event of Default, Lender shall extend to Borrower from time to time
loans (“Revolving Credit Loans”) and shall issue Letters of Credit for the
account of Borrower (“Letters of Credit”), in amounts that shall not at any time
in the aggregate, for all Revolving Credit Loans and Letters of Credit
outstanding at any time, exceed the Revolving Credit Commitment.

 

3.2       If the aggregate principal amount of the Revolving Credit Loans and
Letters of Credit outstanding at any time exceeds the Revolving Credit
Commitment, then Borrower shall immediately take whatever action is required to
eliminate the excess.

 

3.3       If the aggregate principal amount of Letters of Credit outstanding at
any time exceeds the Letter of Credit Commitment, then Borrower shall
immediately take whatever action is required to eliminate the excess.

 

1564958

 

--------------------------------------------------------------------------------



3.4       All Revolving Credit Loans shall be evidenced by and payable with
interest in accordance with the terms of the promissory note in the form of
Schedule One (“Revolving Credit Note”), which Borrower shall sign and deliver to
Lender.

 

3.5       Each Revolving Credit Loan shall be made upon Borrower’s request,
subject to the requirements of this Section 3.

 

3.6       Borrower shall have the right to prepay all Revolving Credit Loans, in
whole or in part, at any time without penalty. Borrower may reborrow amounts
that it prepays, subject to the other provisions of this Agreement.

 

3.7       Unless it is sooner terminated under Section 9 of this Agreement or
Lender extends it in writing, Lender’s obligation to make or to renew Revolving
Credit Loans and to issue Letters of Credit shall expire on the Credit
Termination Date. If Lender extends it, then Lender’s obligation to make or to
renew Revolving Credit Loans and to issue Letters of Credit shall expire on the
date stated in the extension. If Lender’s obligation to make or to renew
Revolving Credit Loans and to issue Letters of Credit expires, then the
aggregate unpaid principal balance of all outstanding Revolving Credit Loans,
together with all interest accrued on them, shall be payable in full on the
expiration date.

 

3.8       Each Letter of Credit shall be issued by Lender only in accordance
with, and subject to the limitations set forth in, this Section 3.8.

 

(a)       Lender shall not be obligated to issue a Letter of Credit if the sum
of the amount of the Letter of Credit, all other outstanding Letters of Credit
and all outstanding Revolving Credit Loans would exceed the Revolving Credit
Commitment.

 

(b)       Lender shall not be obligated to issue a Letter of Credit if the sum
of the amount of the Letter of Credit and the aggregate principal amount of all
then-outstanding Revolving Credit Loans and Letters of Credit would exceed the
Letter of Credit Commitment.

 

(c)       Lender shall not issue a Letter of Credit that has an expiration date
later than 364 days after the Credit Termination Date.

 

(d)       No later than 10:00 a.m. (Grand Rapids, Michigan time) on the third
(3rd) business day before the proposed date of issuance of a Letter of Credit,
Borrower shall deliver to Lender (1) if the Letter of Credit is to be a standby
letter of credit, Lender’s standard standby letter of credit application, (2) if
the Letter of Credit is to be a commercial letter of credit, Lender’s standard
commercial letter of credit application and (3) in either case, Lender’s
standard letter of credit reimbursement agreement (“Reimbursement Agreement”),
in each case properly completed and signed by Borrower.

 

2

 

--------------------------------------------------------------------------------



(e)       As and when required by the applicable Reimbursement Agreement,
Borrower shall reimburse to Lender the amount of each drawing made pursuant to a
Letter of Credit (“Reimbursement Payment”). If Borrower fails at any time to
make a Reimbursement Payment, then Borrower shall, without notice, be deemed to
have elected to have borrowed a Revolving Credit Loan from Lender in the amount
of the Reimbursement Payment, as of the date of the drawing. Each of such
Revolving Credit Loans shall bear interest at the rate of interest provided in
Revolving Credit Note.

(f)        For each Letter of Credit issued, Borrowers shall pay to Lender the
fees provided for in the applicable Reimbursement Agreement.

3.         Effective immediately, Section 7 of the Agreement is amended in its
entirety to read as follows:

 

Borrower shall use the proceeds of the Revolving Credit Loans to pay existing
indebtedness, to finance Lender’s issuance of Letters of Credit on behalf of
Borrower and for working capital.

 

4.         Effective immediately, each reference in the Agreement, as amended,
to “Revolving Credit Note” shall be considered to refer to the Revolving Credit
Note executed and delivered by Borrower on or about the date of this Amendment,
in the form attached to this Amendment as Schedule One.

 

5.         Simultaneously with the execution and delivery of this Amendment,
Borrower shall pay to Lender a fee in the amount of $500.

 

6.         Except as expressly amended by this Amendment, all of the provisions
of the Agreement are ratified and confirmed.

 

Borrower and Lender have signed this Amendment to Loan Agreement as of the date
specified above.

 

 

EMERGENT BIODEFENSE

 

OPERATIONS LANSING INC.

 

 

By: /s/R. Don Elsey

 

 

Its Treasurer

 

 

 

FIFTH THIRD BANK

 

 

By /s/Leo Tierney

 

 

Its Vice President

 

3

 

--------------------------------------------------------------------------------



SCHEDULE ONE

 

REVOLVING CREDIT NOTE

 

 

Lansing, Michigan

$15,000,000

August 15, 2008

 

 

FOR VALUE RECEIVED, the undersigned EMERGENT BIODEFENSE OPERATIONS LANSING INC.,
a Michigan corporation, of Lansing, Michigan (“Borrower”), promises to pay to
the order of FIFTH THIRD BANK, a Michigan banking corporation, (“Lender”), at
its office in Grand Rapids, Michigan, or at any other place that the holder of
this Note designates in writing, the sum of Fifteen Million Dollars
($15,000,000) or any lesser amount that Lender shall have loaned to Borrower
under Section 3 of a certain Loan Agreement dated June 8, 2007, between Borrower
and Lender (“Loan Agreement”), together with interest (computed on the basis of
a three hundred sixty (360) day year for the actual number of days elapsed) on
the unpaid balance at an annual rate equal to the LIBOR Index Rate plus 2% (200
basis points) until maturity and after maturity at an annual rate equal to the
LIBOR Index Rate plus 4% (400 basis points). Any change in the interest rate on
this Note that is occasioned by a change in the LIBOR Index Rate shall be
effective on the first day of the month immediately following the month in which
the change in the LIBOR Index Rate occurred.

 

“LIBOR Index Rate” means the fluctuating rate per annum that Lender designates
from time to time as being its “one Month LIBOR Index Rate.” Borrower
acknowledges that the LIBOR Index Rate is not necessarily (1) the lowest rate of
interest or the only “LIBOR” denominated interest rate then available from
Lender or (2) calculated in the same manner as any other “LIBOR” denominated
interest rate offered by Lender. Borrower further acknowledges that the LIBOR
Index Rate is not necessarily calculated in the same manner as any other “LIBOR”
denominated interest rate offered by any other bank or published by any
publication. Lender will inform Borrower of the current LIBOR Index Rate upon
request. Borrower acknowledges that Lender may make loans based on other indexes
or rates as well. Any change in the interest rate on this Note that is
occasioned by a change in the LIBOR Index Rate shall be effective on the day of
the change in the LIBOR Index Rate.

 

The interest on this Note shall be payable monthly beginning September 1, 2008,
and continuing on the first day of each succeeding month until the principal is
paid in full. The principal of this Note shall be payable as provided in
Section 3 of the Loan Agreement.

 

Borrower authorizes Lender to debit deposit account No. 71654210, which Borrower
maintains with Lender, for interest payments that are due to Lender under this
Note. If Borrower does not make a payment of interest within ten days after it
is due, then Borrower shall immediately pay to Lender a late charge in an amount
equal to the greater of Fifty Dollars ($50) or five percent (5%) of the amount
of the late payment. This is in addition to Lender’s other rights and remedies
for default in payment of interest when due.

 

4

 

--------------------------------------------------------------------------------



This Note evidences Borrower’s indebtedness to Lender by reason of loans made
and to be made from time to time under Section 3 of the Loan Agreement
(“Loans”). Lender’s records shall be prima facie evidence of all loans and
prepayments and of the indebtedness outstanding under this Note at any time. The
holder of this Note shall have all of the rights and powers set forth in the
Loan Agreement as though they were fully set forth in this Note.

 

Reference is made to the Loan Agreement for a statement of the conditions under
which the principal of this Note and accrued interest may become immediately due
and payable without demand.

 

In this Note, “maturity” means the time when the entire remaining unpaid
principal balance of this Note is or becomes immediately due and payable.

 

Except as otherwise provided in the Loan Agreement, the undersigned waives
protest, presentment, demand and notice of nonpayment.

 

ATTEST:

 

EMERGENT BIODEFENSE OPERATIONS

LANSING INC.

 

/s/Leo Tierney

By: /s/R. Don Elsey

 

 

Its Vice President

Its Treasurer

 

 

 

5

 

 